DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 10/26/2021 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Coln et al (US 9,083,369) in view of Ramalho de Oliveira et al (US 2017/0238258).
Regarding claim 1, Coln et al teach in figure (1) A system for processing a signal in a signal chain (See title)  having decentralized embedded power management of components (See column 6: lines 55-67) of the signal chain, the system comprising: an input circuit (25) to generate a measurement signal responsive to a stimulus (the presence of an input signal), the measurement signal indicative of a characteristic of the stimulus (the input signal); and a signal converter circuit that includes components (45) and (55) coupled to the input circuit to convert the measurement signal to a digital signal according to a timing condition (an inherent clock signal that controls timing operation) for capturing a sample of the measurement signal, the signal converter comprising: a control circuit (55); and a sampling circuit (35) to capture the sample of the measurement signal responsive to an indicator signal generated by the senor circuit, the indicator being outputting the signal (30).  Coln et al do not specifically teach providing electrical power to the input circuit.  However, this limitation is obvious and well-known in the art, as evidenced by Ramalho de Oliveira et al (See claim 31).  Ramalho de Oliveira et al teach a power management system wherein a processor provides power to a plurality of components in the system (See claim 31).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teachings of Ramalho de Oliveira et al into the data acquisition system of Coln et al to realize a new system having improved performance and reliability because that would reduce power consumption (See claim 31).
Regarding claim 2, Coln et al teach in figure (1) A system for processing a signal in a signal chain (See title) having decentralized embedded power management of components (See column 6: lines 55-67), wherein the input circuit comprises a conditioning circuit (110) that is configured to condition an output signal obtained from a sensor circuit (signal 104 is the output of sensor 25 [Coln et al, col 4: lines 20-25]) to generate the measurement signal.  Coln et al do not specifically teach providing electrical power to the conditioning circuit.  However, this limitation is obvious and well-known in the art, as evidenced by Ramalho de Oliveira et al (See claim 31).  Ramalho de Oliveira et al teach a power management system wherein a processor provides power to a plurality of components in the system (See claim 31).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teachings of Ramalho de Oliveira et al into the data acquisition system of Coln et al to realize a new system having improved performance and reliability because that would reduce power consumption (See claim 31).
Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowable.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845